Case 1:20-cv-20098-CMA Document 7 Entered on FLSD Docket 01/13/2020 Page 1 of 2

Case 1:20-cv-20098-CMA Document 6 Entered on FLSD Docket 01/10/2020 Page 1of3

AO 440 (Rev. 06/12) Summons ‘in a Civil-Action |

 

WINDY LUCIUS

UNITED STATES DISTRICT COURT
for the

Southern District of Florida

u

 

Plaintiff(s)

Vv.

AMC ENTERTAINMENT HOLDINGS, INC.; AMC
ENTERTAINMENT, INC., and AMERICAN
MULTI-CINEMA, INC.

- q &
Civil ActionNo. O77 AO?

 

_Defendant(s)

ee ed a ee

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) AMC ENTERTAINMENT HOLDINGS, INC.

c/o Registered Agent CORPORATE CREATIONS NETWORK INC.
3411 SILVERSIDE ROAD

TATNALL BUILDING SUITE 104

WILMINGTON, DE 19810

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
_are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule'12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,

whose name and address are:

J. Courtney Cunningham, Esq.

J. COURTNEY CUNNINGHAM, PLLC

8950 SW 74th Court, Suite 2201

Miami, FL 33156 ‘

T: 305-351-2014

cc@cunninghamplic.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

JAN 1U 2020

Date:

 

Angelaze

 

t
/ 7 Signature of Clerk or Deputy Clerk |

 
Case 1:20-cv-20098-CMA Document 7 Entered on FLSD Docket 01/13/2020 Page 2 of 2

AO 440 (Rev. 01/09) Summons in a Civil Action (Page 2)

Civil Action No. | 4 Gy.20098-CMA

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

This summons for (name of individual and title, ifany) AMC ENTERTAINMENT HOLDINGS, INC.
was received by me on (date) 1/13/2020

C1 I personally served the summons on the individual at (place)

 

On (date) , , Or

 

 

0 I left the summons at the individual's residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

 

 

 

 

on (date) , and mailed a copy to the individual's last known address; or

I served the summons on (name of individual) TERRY HUNT (authorized person at the agent) , who is
designated by law to accept service of process on behalf of (name of organization) AMC ENTERTAINMENT HOLDINGS, INC.

ClO CORPORATE CREATIONS NETWORK, INC. 3411 SILVERSIDE RD. WILMINGTON, DE 19810 11 (date) 1/13/2020 AT 12:10 PM

[1 I returned the summons unexecuted because , or

 

O Other (specify):

 

My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

 

Date: 1/13/2020

Server's signature

DENORRIS BRITT PROCESS SERVER

Printed name and title

BRANDYWINE PROCESS SERVERS, LTD
PO BOX 1360

WILMINGTON, DE 19899

302-475-2600

Server's address

Additional information regarding attempted service, etc:

i . JZUN
SERVED: SUMMONS & COMPLAIN My Cony, STATE ORY PUB SG

Sworn to 1/13/2020 “mance Plember 14

 
